Citation Nr: 0711629	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral elbow and 
hand pain, claimed as secondary to service-connected 
bilateral shoulder impingement and tendonitis.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
neck condition.

3.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral knee condition.

4.	Entitlement to service connection for a neck condition.

5.	Entitlement to service connection for a bilateral knee 
condition.

6.	Entitlement to a rating higher than 30 percent for chronic 
obstructive pulmonary disease (COPD).

7.	Entitlement to a rating higher than 10 percent for right 
shoulder impingement.

8.	Entitlement to a rating higher than 10 percent rotator 
cuff tendonitis, left shoulder.

9.	Entitlement to a rating higher than 10 percent for 
hammertoes, right foot.

10.	Entitlement to a rating higher than 10 percent for 
hammertoes, left foot.

11.	 Entitlement to a compensable rating for bilateral tinea 
pedis.

12.	 Entitlement to a compensable rating for sinusitis.

13.	 Entitlement to a compensable rating for adjustment 
disorder with memory loss, insomnia and loss of 
concentration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1979 
until retiring in      August 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.  

In July 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  

With regard to the veteran's currently claimed neck and 
bilateral knee conditions, there is already of record a prior 
July 1999 rating decision that considered and denied his 
original claims for these specific disorders.  And he did not 
file a timely appeal of that earlier decision after receiving 
notification of it, so it became final and binding on him 
based on the evidence then of record.  See 38 C.F.R. §§ 
3.104, 20.200, 20.1103.  Hence, the RO appropriately 
adjudicated these issues as petitions to reopen, requiring 
that the veteran first present new and material evidence to 
reopen these claims before they can be readjudicated on the 
underlying merits.  See 38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).     

In this decision, the Board will decide - albeit deny, the 
claims for higher ratings for the veteran's bilateral 
shoulder and foot disabilities.  Also, the petitions to 
reopen his claims for service connection for a neck condition 
and a bilateral knee condition are being granted -- thus 
permitting de novo reconsideration of these claims on the 
merits.  And as for the remaining claims on appeal, including 
those for service connection for neck and bilateral knee 
conditions on the merits, they require additional development 
of the evidence.  So they are being remanded to    the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part concerning these claims.



FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required    to substantiate his claims for increased 
ratings for bilateral shoulder and               foot 
disabilities, and apprised of the procedures for obtaining 
that supporting evidence and information.  Moreover, VA has 
fulfilled its duty to assist him in obtaining the supporting 
evidence.

2.	In a July 1999 rating decision, the RO denied the 
veteran's original claims for service connection for neck and 
bilateral knee disabilities.  He was notified of that 
decision in September 1999, but did not appeal it.

3.	Additional evidence has since been obtained that was not 
formerly of record, which relates to an unestablished element 
required to establish the claims for   service connection for 
neck and bilateral knee disabilities and presents a 
reasonable possibility of substantiating them.

4.	The veteran's right shoulder impingement and left shoulder 
rotator cuff tendonitis do not involve compensable impairment 
of the clavicle or scapula, including malunion or nonunion.  
He also does not have limitation of motion to shoulder level 
for either arm, including when considering the potential 
impact of functional loss due to pain, weakness, and fatigue 
on repetitive motion testing.

5.	The conditions of hammertoes of the right and left feet 
each have already been evaluated at the maximum 10 percent 
rating based on that manifestation alone.  There is no 
indication of a more generalized disorder in either foot that 
would otherwise warrant a higher evaluation based upon the 
presence of pes cavus or when evaluated as a foot injury. 






CONCLUSIONS OF LAW

1.	The RO's July 1999 decision denying the claims for service 
connection                    for neck and bilateral knee 
disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.201, 20.1103 (2006).

2.	At least some of the evidence received since that decision, 
however, is new and material, and thus, warrants the 
reopening of these previously denied claims for service 
connection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.	The criteria are not met for a rating higher than 10 
percent for right shoulder impingement.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R.        §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5201 and 5203 (2006).

4.	The criteria are not met for a rating higher than 10 
percent for rotator cuff tendonitis, left shoulder.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002);        38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45,   4.59, 4.71a, DCs 5201 and 5203 (2006).

5.	The criteria are not met for a rating higher than 10 
percent for hammertoes,   right foot.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a,                 DCs 5278, 5282 and 5284 (2006).

6.	The criteria are not met for a rating higher than 10 
percent for hammertoes,      left foot.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a,                  DCs 5278, 5282 and 5284 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above-referenced notice requirements, 
the veteran has been appropriately informed as to the 
significance of the VCAA's duty to notify and assist to this 
case, pertaining to the claims for higher disability ratings 
for his bilateral shoulder disabilities, and conditions of 
the feet involving hammertoes.   
Preliminarily, those documents which provided the requisite 
notice only warrant detailed consideration insofar as his 
claims for increased ratings, with respect             to 
which the Board is issuing a denial on the merits.  As for 
the remaining matter   of his petition to reopen claims for 
service connection for neck and bilateral knee conditions, 
the Board is reopening these claims and then remanding them 
for further evidentiary development.  So there is no need at 
this point to determine whether        the VCAA's duty to 
notify and assist was satisfied pertaining to these claims.  
Rather, this would be premature because further measures are 
necessary for VA         to comply with this law, and this 
will occur on remand.  See Bernard v. Brown,            4 
Vet. App. 384 (1993).  See, too, Mayfield, 19 Vet. App. at 
103, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006). 



Based upon the RO's issuance to the veteran of an August 2004 
VCAA notice letter pertaining to the claims that are 
presently being decided, as well as the June 2005 statement 
of the case (SOC) and July 2005 supplemental SOC (SSOC),                 
the comprehensive criteria for a satisfactory notice has 
effectively been satisfied.

Initially, the August 2004 notice correspondence issued to 
the veteran was appropriately sent under the applicable 
standard for timely notice.  In Pelegrini II, the Court 
defined timely notice as consisting of a sequence of events 
in which the initial notice precedes the original 
adjudication of the claim under review.                  
Here, the August 2004 notice letter provided to the veteran 
preceded the issuance  of the October 2004 rating decision on 
appeal, which represented the initial adjudication of claims 
for increased ratings for his service-connected disabilities.    
This process was consistent with the Pelegrini II definition 
of timely notice.            See 18 Vet. App. at 119-20.  

Concerning, also, the requirement that a claimant for VA 
compensation benefits receives content-specific notice 
pertaining to the benefit which he intends               to 
establish, on the basis of the relevant notice documents 
provided in this instance, the August 2004 VCAA notice 
letter, preliminarily, explained to the veteran          the 
general requirements upon which to set forth a valid claim 
for an increased disability rating -- namely, that which 
demonstrated that the service-connected condition at issue 
has undergone an increase in severity.  The June 2005 SOC      
and July 2005 SSOC also included citation to the various 
provisions under the rating schedule that applied to 
evaluation of the disabilities under consideration.  

The August 2004 correspondence also set forth an explanation 
as to whose responsibility, VA's or the veteran himself, it 
was to obtain further evidence relevant to the disposition of 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  He was notified that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records,              and other 
Federal records.  Enclosed was a copy of VA Form 21-4142              
(medical authorization and release form) upon which he could 
identify further sources of evidence from private treatment 
sources.  

Additionally, the August 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal,      to please 
send to the RO; he was further notified that if he had any 
other evidence or information which he believed would 
support his claims, to notify that agency.        So the 
fourth and final element of VCAA notice was likewise met.   

The relevant notice documents in this instance, admittedly, 
did not provide comprehensive notice to the extent required 
in Dingess/Hartman as to the requirements for a higher rating 
for the veteran's service-connected bilateral shoulder and 
foot disabilities.  However, this information was nonetheless 
provided to him through other notice documents of record.  As 
mentioned, the RO's         August 2004 correspondence 
informed him that he needed to establish a worsening of the 
symptoms of his service-connected disabilities to obtain a 
higher rating under the provisions of the rating schedule.  
Moreover, the SOC and subsequent SSOCs provided a more in-
depth discussion of the applicable diagnostic codes that   
directly warranted consideration in evaluating his 
disability, and the remaining evidence that was required to 
meet the criteria for a higher rating under those provisions.  
So these documents effectively satisfied the requirement for 
notice concerning the disability rating element of his 
claims.  See Dingess/Hartman,         19 Vet. App. at 491 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...            To hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").

And inasmuch as the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the disabilities on appeal,    this was 
nonprejudicial.  See Bernard, 4 Vet. App. at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that     the preponderance of the evidence is against 
his claims for increased ratings,       any questions as to 
the appropriate effective date to be assigned are rendered 
moot.
Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims, including obtaining his VA outpatient and 
hospitalization records, and records of his post-service at a 
military medical facility.  The RO has also arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claims, the veteran has 
submitted numerous personal statements.  He has also provided 
testimony during a July 2006 videoconference hearing at the 
RO before the undersigned VLJ. 38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Petitions to Reopen

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a  connection between the veteran's service and the 
disability . . .");                 Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

In its July 1999 rating decision which denied the veteran's 
original claims for service connection for neck and bilateral 
knee disabilities, the RO indicated initially, as the 
rationale for denying the former claim, that although he had 
one instance of evaluation and treatment in service for a 
suspected cervical spine condition in 1986, no further 
complaints were noted therein.  And in any event, following 
the veteran's separation from military service there was no 
indication of any recent cervical spine condition.  The RO 
cited as the determinative evidence of the lack of relevant 
current symptoms, a June 1999 VA examination which found that 
the cervical spine had full range of motion without pain, and 
x-rays of that area were negative -- concerning which the 
examiner stated there was insufficient evidence to warrant a 
diagnosis of an acute or chronic disorder.  So the 
justification upon which a denial was issued was both the 
absence of a confirmed current disability, and ostensible 
absence of a link between any such condition and the 
veteran's service. 

Regarding a claimed bilateral knee disorder, a substantially 
similar analysis was provided.  Once again, the veteran had 
one documented instance in service,           which occurred 
in 1998, where he requested treatment for popping in his 
knees, with no further abnormalities noted in service, or 
otherwise upon his separation examination.  Also, his June 
1999 examination established as for his bilateral knees that 
there was insufficient evidence to warrant a diagnosis of an 
acute or chronic disability or residuals thereof.  The RO's 
denial thus encompassed the lack of a current claimed 
disability, and of accompanying evidence to substantiate that        
such condition was service-related.

The veteran was then informed of the above determination 
through correspondence issued to him in September 1999.  
Since he did not take any action to initiate an appeal of 
this decision within one year of the RO's notification 
letter, it became final and binding on him based on the 
evidence then of record.  See U.S.C.A.            § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103.  And this, in 
turn, means there must be new and material evidence since 
July 1999 rating decision to reopen the veteran's claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).
The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claims for            
service connection was received in August 2004, after that 
cutoff date.                      So the amended version of § 
3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.
Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

On review of the evidence which has been associated with the 
veteran's claims file as of the prior July 1999 rating 
decision that denied his original claims for service 
connection, those findings which would warrant the reopening 
of the claims would comprise those of either the current 
disability claimed, or a causal relationship to service, 
inasmuch as both grounds were cited as reasons for denying 
them.            The evidence which has been added to the 
claim file includes additional VA outpatient and 
hospitalization records, records of post-service treatment at 
a military hospital, the reports of several VA examinations, 
and personal statements from        the veteran himself.   

With respect to the reports of VA examinations conducted in 
2004, while a September 2004 examination concerning claimed 
orthopedic disabilities                    was completed, 
this specifically pertained to disorders other than those 
currently         at issue.  The remaining contemporaneous 
examinations were also for other medical conditions.  As a 
result, an updated portrayal of relevant symptomatology could 
not then have been obtained.

The veteran's history of post-service treatment on an 
outpatient basis, however, does yield further information 
relative to his current medical condition.              
Through VA outpatient records obtained from the Columbia VA 
Medical Center (VAMC), there is a report of a March 2005 
general consultation that showed he reported having 
substantial knee and neck pain.  The diagnosis rendered 
included mention of osteoarthritis, without specifying the 
affected area, but which nonetheless may have included the 
specific areas of the claimed conditions.              
Additionally, records from the Moncrief Army Community 
Hospital indicate that on October 2003 the veteran complained 
of having experienced knee pain, and on objective evaluation 
had muscle cramps and arthralgia.  A prior report of 
treatment in November 2002 resulted in the finding of neck 
joint pain, probable osteoarthritis.
These treatment findings which indicated joint pain, alone, 
would not be sufficient to show a likelihood of a present 
disability.  See Sanchez-Benitez v. West,                 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).   However, since 
there is some objective indication though of an identifiable 
underlying physical malady for each condition, at least a 
reasonable possibility       that the veteran has the current 
disability claimed has been demonstrated.             These 
treatment reports confirm a clinical diagnosis of the 
conditions claimed,         not previously of record. 

Accordingly, new and material evidence has been received to 
reopen the veteran's claims for service connection for neck 
and bilateral knee disorders.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  



Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,               the disorder and reports 
of rating examinations are to be viewed in relation to the 
whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



A.	Shoulder Disabilities

The veteran is currently receiving a 10 percent disability 
rating respectively for each of his shoulder disorders, those 
of right shoulder impingement syndrome,                  and 
rotator cuff tendonitis, left shoulder.  Each disorder has 
been evaluated by      the RO in accordance with 38 C.F.R. § 
4.71a, DC 5203 -- pertaining to   impairment of the clavicle 
or scapula.          

Under the provisions of 38 C.F.R. § 4.71a, DC 5203, for 
impairment of the       clavicle or scapula, and 
notwithstanding whether the upper extremity affected is        
the major or minor arm, a 10 percent rating is warranted when 
there is malunion of the clavicle and scapula, or nonunion 
without loose movement.  A maximum             20 percent 
rating may be assigned provided there is either nonunion of 
the clavicle or scapula, or dislocation at those specific 
locations.  A note in this code indicates this condition also 
may be evaluated based on impairment of function of the 
contiguous joint.

Also relevant to the evaluation of the above conditions to 
the extent the veteran   has any consequent limitation of 
motion of his arm in accordance with                      38 
C.F.R. § 4.71a, DC 5201.  Under this code, limitation of 
motion of an arm (major extremity) at shoulder level warrants 
a 20 percent rating; to midway  between the side and shoulder 
level warrants a 30 percent rating; and to 25 degrees from 
the side warrants a 30 percent rating.  

Additionally, limitation of motion of an arm (minor 
extremity) at shoulder level,     or to midway between the 
side and shoulder level warrants a 20 percent rating;         
and to 25 degrees from the side warrants a 30 percent rating.  

Normal range of motion for the shoulder is from 0 degrees of 
extension to            180 degrees of forward flexion; 
abduction from 0 to 180 degrees, and external     and 
internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 
4.71a, Plate I.



Considering at first the RO's evaluation of the claimed 
disabilities at issue,          based upon impairment of the 
clavicle or scapula, which includes any instances of having 
manifested a separated shoulder, this in itself has not been 
shown to occur   to the extent that would warrant a higher 
evaluation under the rating criteria.          The 10 percent 
rating already assigned for each should under DC 5203 would 
appear to correspond to decreased joint functionality and 
arthrosis that is analogous to the relevant criteria (see 38 
C.F.R. § 4.27), although not actually demonstrating malunion 
of the clavicle and scapula and/or nonunion without loose 
movement,    the prerequisites for that rating.  The most 
detailed source of evidence on this subject is that of a 
September 2004 orthopedic examination, which showed in 
pertinent part, that the veteran had large impingement, 
positive cross arm reduction and positive acromioclavicular 
joint tenderness to palpation in both shoulders.     The 
eventual diagnosis rendered was that of subacromial 
impingement of the bilateral shoulders and acromioclavicular 
joint arthrosis, with no evidence of rotator cuff pathology.  
An x-ray evaluation at that time showed no evidence of recent 
fracture, dislocation or other bone or joint abnormalities; 
the impression was of essentially negative right and left 
shoulders.  Thus, a rating greater than 10 percent for either 
shoulder cannot be substantiated under the exact criteria the 
RO utilized based on impairment of the clavicle or scapula.

There still remains for consideration the potential 
application of DC 5201,        which applied to the 
evaluation of limitation of motion of the arm.                            
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances,     and where a claim 
is evaluated under this criteria, the VA adjudicator should 
explain  the basis for this determination); Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  Relevant limitation of motion 
findings were obtained on the previously referenced September 
2004 VA examination.  The veteran then had in the right 
shoulder           forward elevation from 0 to 140 degrees, 
abduction without pain to 165 degrees total, internal 
rotation of 60 degrees without pain, and total external 
rotation of        70 degrees without pain and 70 degrees 
total.  In the left shoulder, he demonstrated               
forward elevation and abduction 0 to 125 degrees, internal 
rotation of 40 degrees without pain and 60 degrees total, and 
external rotation of 40 degrees without pain and 50 degrees 
total.  The examiner further found that range of motion was 
additionally limited approximately 10 degrees on the right, 
and 15 degrees on the left on repetitive motion testing.  
Notably, however, none of these findings establish range of 
motion in either arm limited to at least shoulder level, the 
minimum requirement for a 20 percent rating under DC 5201.  
The degree of forward elevation and abduction retained in 
particular, are significantly above that which would 
approximate motion to no more than shoulder level.  When 
taking into account further quantifiable loss of range of 
motion due to pain, weakness and other components of 
functional loss, consistent with the Deluca v. Brown decision 
and   38 C.F.R. §§ 4.40, 4.45, there is still a sufficient 
degree of joint mobility retained    as not to meet the 
minimum rating requirements under the applicable criteria.  

There is likewise no indication of any disability involving, 
or comparable to, ankylosis of either shoulder, which would 
otherwise correspond to a higher evaluation under DC 5200.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), (both indicating that 
ankylosis is complete immobility of a joint in a fixed 
position, either favorable or unfavorable).     
So there does not presently exist any objective basis for the 
assignment of a rating higher than 10 percent for the 
veteran's service-connected shoulder disabilities.

B.	Foot Disabilities

With regard to the veteran's service-connected hammertoes of 
the right and left feet, he has thus far been awarded 10 
percent evaluations pertaining to each foot under 38 C.F.R. § 
4.71a, DC 5282.  That rating criteria permits the assignment 
of the highest available 10 percent rating for the condition 
of hammertoes affecting   all toes, unilateral without claw 
foot.  Hence, the Board must consider those additional 
applicable diagnostic codes in this instance to determine if 
any higher rating is warranted.  

As another relevant diagnostic code, DC 5278 for claw foot 
(pes cavus),     acquired, requires consideration.  Where 
there is pes cavus slight in degree,                   a 
noncompensable (i.e., 0 percent) rating is assigned.  Great 
toe dorsiflexion,    some limitation of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads 
corresponds to a 10 percent rating, whether unilateral or 
bilateral.  If all toes tend to dorsiflex, there is limited 
dorsiflexion at the ankle to a right ankle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, 
these indications if unilateral warrant a 20 percent rating, 
and if bilateral, a 30 percent rating.  If there is marked 
contraction of the plantar fascia with dropped forefoot,  all 
toes are hammer toes, very painful callosities, and marked 
varus deformity,    this corresponds to a 30 percent rating 
if unilateral, and 50 percent if bilateral.  

Also, under DC 5284, a 10 percent rating is assigned for 
moderate foot injuries,      a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot,              a 40 percent rating is 
warranted. 

At the outset, the provisions of DC 5278 merit discussion 
inasmuch as the condition of pes cavus contemplates the 
relevant symptomatology of hammertoes in the corresponding 
criteria.  

For purposes of obtaining a detailed depiction of this 
condition, the report of the September 2004 VA orthopedic 
examination included evaluation of both feet.              
The examination revealed no corns on either foot, although 
the veteran did have acral callouses on the second distal 
phalanx on both his right and left foot.              He 
showed mild clawing of the bilateral second toes.  He also 
had fixed flexion contracture of the second proximal 
interphalangeal (PIP) joint of approximately    40 degrees, 
and mild hyperextension, which was supple of the 
metacarpophalangeal (MTP) joints of his second toes.  He 
showed pain with motion of the second PIP joint, and at times 
had tenderness to palpation on the dorsal aspect of the PIP 
joint of the second toe both of his right and left foot.  
There was no evidence of intractable plantar keratosis under 
the metatarsal head.  There was also                   no 
indication of abnormal weight bearing.  The veteran's arch 
was normal and         his overall gait was heel-toe, and it 
was because his alignment was slightly valgus to neutral in 
gait.  It was further observed that there was no evidence 
that his feet   were additionally limited in range of motion 
secondary to pain, weakness, fatigue   or lack of endurance. 


As these findings demonstrate, however, the veteran's 
symptomatology to the extent involving dorsiflexion and 
associated tenderness under the metatarsal heads primarily 
affects the second toe of each foot, with no apparent 
additional concern for remaining toes of either side.  
Inasmuch as the second toes are primarily involved, the 
evidence also shows a substantial degree of motion retained, 
and      no more than mild clawing of the toe.  There is also 
no further evidence available  in records of treatment on an 
outpatient basis since the September 2004 examination of 
additional relevant symptoms not previously noted.  As 
indicated, the next higher rating under DC 5278, whether 
unilateral or bilateral, would require manifestations to all 
or most of the toes of the affected foot, and this is not 
objectively shown.

A higher rating is also not warranted based upon the presence 
of a foot injury.        In accordance with DC 5284, a 20 
percent rating is assigned for moderately severe foot 
injuries.  As mentioned, there is mild dorsiflexion and loss 
of range of motion affecting only the second toes of each 
foot.  Also observed was there was no abnormal weight being, 
and the arch was normal.  The only difficulty noted that 
affected either foot apart from that of the second great toe 
was of an alignment slightly valgus to neutral in gait.  
Thus, the medical evidence as a whole does not demonstrate a 
moderately severe foot injury. 

Accordingly, the currently assigned 10 percent ratings for 
the veteran's          service-connected hammertoes in each 
foot represent the appropriate level of disability 
compensation for these conditions under the provisions of the            
rating schedule.










C. Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected shoulder or 
foot disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  In this regard, generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the several 
grades of disability.  See 38 C.F.R. § 4.1.  The veteran's 
disabilities presently under evaluation likewise have not 
been shown to have necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board            
is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claims for higher ratings 
for service-connected bilateral shoulder disabilities and 
hammertoes on each foot, must each be denied.     Since the 
preponderance of the evidence is against the veteran's claims 
for                an increased rating, the benefit-of-the-
doubt doctrine is not applicable.               38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

The petition to reopen the claim for service connection for a 
neck condition is granted, subject to the Board's further 
development of the evidence concerning this claim in the 
remand that follows.

The petition to reopen the claim for service connection for a 
bilateral knee condition is granted, subject to the Board's 
further development of the evidence concerning this claim in 
the remand that follows.

The claim for a rating higher than 10 percent for right 
shoulder impingement            is denied.

The claim for a rating higher than 10 percent rotator cuff 
tendonitis, left shoulder,  is denied.

The claim for a rating higher than 10 percent for hammertoes, 
right foot, is denied.

The claim for a rating higher than 10 percent for hammertoes, 
left foot, is denied.















REMAND

Preliminarily, as indicated, the VCAA was signed into law on 
November 9, 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

At the present stage in the consideration of the claims that 
remain on appeal,              the RO has already issued to 
the veteran a comprehensive VCAA letter in      August 2004 
that pertained to each claim.  Additional correspondence sent 
in November 2005 specifically addressed claimed bilateral 
elbow and hand pain disorders, including the criteria to 
establish a claim under the theory of entitlement of 
secondary service connection, since these disorders allegedly 
were based upon a secondary medical relationship to his 
already service-connected bilateral shoulder disability.  
Through the above correspondence, the veteran was informed of 
the evidence still required to substantiate his claims, as 
well as whose responsibility -- himself or VA's, it was to 
obtain that evidence.  But this notwithstanding, he has not 
yet received detailed notice of the downstream initial rating 
and effective date elements of his claims in accordance with 
the holding in Dingess/Hartman.  So he should be provided an 
additional notice letter that includes a discussion        of 
these specific elements.

In advance of further adjudication of these issues, the RO 
(AMC) should also take direct action to supplement the 
evidence of record.  For the reasons indicated in more depth 
below, additional VA examinations are essential to provide 
thorough information to resolve each of the claims.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if it is 
necessary to decide the claim).   
Considering initially the claims for service connection for 
neck and bilateral      knee disorders, which as stated, have 
been reopened upon presentation of new and material evidence 
to substantiate the likelihood of a current disability, 
further inquiry is necessary as to whether the present 
manifestations of these disorders are in fact attributable to 
the veteran's service.  Since the veteran's November 2002 
treatment report following service from a military hospital 
indicated probable osteoarthritis of the neck, there is the 
potential that such disability currently exists.  An October 
2003 report from the same source noted muscle cramps to the 
knee, and a March 2005 VA outpatient record also identified 
generalized osteoarthritis -- which would appear to have been 
applicable to both knees, as well as the neck joint. 

These findings having been reviewed, there must still exist 
evidence of a causal nexus to demonstrate a basis for service 
connection.  See 38 C.F.R. § 3.303(d).   
See Boyer, v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West,            209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546,               548 
(2000).  The SMRs in this regard show a December 1986 
orthopedic consultation for a neck condition after an injury 
during a recreational sporting event which showed some 
straightening of the cervical curve, and cervical muscle 
spasm could not be excluded.  The overall impression, was no 
evidence of fracture or dislocation.  No further symptoms 
were indicated in service.  There is also a December 1998 
report that indicates a complaint of knee pain and 
discomfort, though no confirmed disorder at that time.  The 
veteran has also described an incident in which he injured 
both knees during another recreational event                   
in service, that is relevant to the origin of the claimed 
knee conditions.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  Thus, an 
orthopedic examination would clarify the diagnosis of his 
current condition, and determine whether the existing 
disorder is related to service. 





The veteran is likewise claiming service connection for 
bilateral elbow and        hand pain, under the theory of 
entitlement of secondary service connection,              in 
contrast to the preceding claims which only considered 
whether the alleged conditions were directly due to service.  
See 38 C.F.R. § 3.310(a); Allen v. Brown,    7 Vet. App. 439 
(1995) (service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected condition, to include on    the basis of causation 
and chronic aggravation by service-connected disability).      
It is alleged in this instance that bilateral elbow and hand 
pain developed secondarily as the result of his service-
connected bilateral shoulder impingement and tendonitis.  
Thus far, the veteran has undergone a September 2004 VA 
orthopedic examination while these claims were pending; 
however, this was limited in scope to the bilateral shoulder 
disorder itself, and disorders of the feet.  So the above-
requested examination for orthopedic impairment should also 
include examination for an elbow and/or hand disability, with 
appropriate findings as to whether it developed because of 
his bilateral shoulder disability.

Pertaining to the claims for higher ratings for which further 
development of the evidence is necessary, the veteran 
underwent a VA respiratory examination for     his service-
connected COPD in September 2004.  The examination results 
obtained included the findings from a pulmonary function test 
(PFT), which included a report of his predicted values of 
forced expiratory volume (FEV-1) and forced expiratory volume 
over forced vital capacity (FEV-1/FVC), each significant to 
the evaluation of his condition under 38 C.F.R. §4.97, 
Diagnostic Code 6604.  Nonetheless, there was no accompanying 
finding as to diffusing capacity of the lung for carbon 
monoxide (DLCO (SB)), another component of the rating 
formula.  A recent amendment to 38 C.F.R. § 4.96 on the 
provisions applying to the rating of  pulmonary disorders, 
indicates that in circumstances in which a DLCO (SB) test    
is not of record, the evaluation process may proceed on 
alternative criteria as long as the examiner explains why the 
DLCO (SB) test would not be useful or valid in that 
particular case.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006).  
Since there       was no explanation at the time of the prior 
respiratory examination for the absence of this specific 
finding, another examination in this regard is warranted.               
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

A VA examination was also conducted in October 2004 with 
respect to          service-connected sinusitis, that upon a 
CAT scan of the sinuses and nose, determined that the veteran 
had some nasal congestion of uncertain etiology,        but 
otherwise, no current evidence of acute or chronic nose or 
sinus disease.    Based in part on these findings, the RO 
continued the assignment of a noncompensable evaluation for 
sinusitis.  During the July 2006 Board hearing, however, the 
veteran testified that he had since started to experience 
persistent flare-ups of sinusitis approximately once every 
two weeks, accompanied by           nasal congestion, 
headaches, and post-nasal drip.  Such symptoms would all have   
a correlation to determining the propriety of any higher 
rating, under the            General Rating Formula for 
Sinusitis set forth within the rating schedule                   
(DCs 6510 through 6514).  Another examination therefore would 
assist in evaluating whether there has been a substantial 
increase in severity in the veteran's condition.    

Similarly, concerning his adjustment disorder with memory 
loss, insomnia and    loss of concentration, a September 2004 
VA psychiatric examination determined that no diagnosis was 
warranted.  According to the examiner, the veteran did not 
clearly meet the criteria for any mental illness, and a 
previous diagnosis of adjustment disorder was due to a prior 
episode of adjustment following separation from service.  It 
was noted that he did report some symptoms of anxiety, but 
none consistent with a diagnosis of PTSD.  Subsequently, he 
underwent an April 2005 hospitalization at Columbia VAMC for 
treatment of substance abuse -- towards the end of this 
period, there were some treating psychiatrists who also 
offered diagnoses of post-traumatic stress disorder (PTSD), 
with accompanying symptoms of nightmares, paranoia, and 
hallucinations.  Since service connection is not presently in 
effect for PTSD, and only for adjustment disorder, 
symptomatology that is due to the former condition does not 
apply for present rating purposes.  If, however,             
the above symptoms cannot be separated by competent opinion 
from his adjustment disorder, they must be presumed part and 
parcel of his service-connected disability.              See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Keep in 
mind, also, that relevant signs and symptoms to the extent 
due to substance abuse, are precluded from consideration in 
rating his condition.  A more recent examination is thus 
required to evaluate his service-connected psychiatric 
disorder.
Moreover, the veteran last underwent examination to evaluate 
his service-connected bilateral tinea pedis in June 1999.  So 
a more recent dermatological examination also is clearly 
necessary to obtain contemporaneous medical findings on                 
this condition.  See Caffrey, 6 Vet. App. 377; Young v. 
Gober, 17 Vet. App. 460 (2000).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for service connection for 
bilateral elbow and hand pain,   a neck 
condition, and a bilateral knee 
condition,              as well as for 
increased ratings for COPD, sinusitis, 
adjustment disorder and bilateral tinea 
pedis, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.                     This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for these claims, as recently outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through                     
the Dorn VAMC, in Columbia, South 
Carolina,    since April 2005.  Then 
associate all records obtained with his 
claims file.  




3.	Then schedule the veteran for 
appropriate VA medical examinations 
with respect to his claims for service 
connection for bilateral elbow and hand 
pain,  a neck condition, and a 
bilateral knee condition;            as 
well as to assess the severity of his 
COPD,  sinusitis, adjustment disorder 
and bilateral tinea pedis.

With respect to the orthopedic 
examiner, this physician should examine 
the veteran to determine whether he 
currently has a condition manifested by 
bilateral elbow and hand pain, a neck 
condition, and   a bilateral knee 
condition.  If a neck condition and/or 
bilateral knee disorder is present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service -- to include consideration of 
all documented instances of relevant 
in-service treatment, and his own 
assertions regarding any injuries that 
occurred therein.  Provided also that  
it is confirmed that veteran has a 
present condition manifested by 
bilateral elbow and hand pain,                
the examination provider should 
indicate whether       it is at least 
as likely as not that this condition is 
proximately due to or the result of his                    
service-connected bilateral shoulder 
impingement         and tendonitis (to 
include on the basis of either 
causation, or in-service aggravation of 
a pre-existing condition).





With respect to the respiratory 
examiner, the examination provider 
should conduct all necessary testing 
required to determine the current 
severity of the veteran's service-
connected COPD, and sinusitis        -- 
to include, pertaining to COPD, a PFT. 
The examiner should review the results 
of any testing prior to completion of 
the examination report.

For purposes of thorough evaluation of 
COPT,          the results of the PFT 
should be recorded in the appropriate 
manner for rating purposes, to include:          
a) the percentage of predicted of FVC;                       
b) the percentage of predicted FEV-1; 
c) FEV-1/FVC;          and 
d) the percentage of predicted of DLCO 
(SB).

The examiner should also determine 
whether the veteran has:  a) cor 
pulmonale (right heart failure), or;                  
b) pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; 
c) right ventricular hypertrophy, or d) 
episodes of acute respiratory failure, 
or;                   e) a requirement 
of outpatient oxygen therapy; and           
f) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

It is further requested that this 
physician indicate           the nature 
and extent of any current symptoms and 
manifestations of the veteran's 
sinusitis.  In order to ensure the 
findings are pertinent to the 
applicable rating criteria, the 
examiner should also be provided a copy 
of the applicable rating criteria for 
evaluating the applicable rating 
criteria, under 38 C.F.R. § 4.97, 
Diagnostic 6514.  The examiner's report 
should provide a discussion of all 
current complaints, clinical findings 
and diagnoses referable to the 
sinusitis.

In regard to psychiatric evaluation for 
adjustment disorder, this examination 
should include a review of the 
veteran's pertinent history and current 
complaints,      as well as a 
comprehensive clinical evaluation to 
obtain all findings necessary to 
evaluate this condition, in accordance 
with the applicable rating criteria at         
38 C.F.R. § 4.130, Diagnostic Code 
9440.                    The examiner 
should, if possible, indicate what 
specific symptoms are attributable to 
the service-connected adjustment, as 
opposed to those referable to                   
any nonservice-connected disabilities 
(whether mental and/or physical) -- 
including that impairment which is 
attributable to substance abuse.  If it 
is not possible or feasible to make 
this determination, please expressly 
indicate this and explain why it cannot 
be done -- keeping in mind that where 
it is not possible to separate the 
effects of service-connected disability 
from any nonservice-connected condition 
by competent evidence, all symptoms 
must be attributed to the service-
connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  

Concerning also the veteran's bilateral 
tinea pedis,       the dermatological 
examiner should provide all clinical 
findings necessary to evaluate this 
condition in accordance with the 
applicable rating criteria, found at 38 
C.F.R. § 4.118, Diagnostic Code 7806 
(particularly, the current version of 
this regulation, which became effective 
August 30, 2002).                   The 
examiner's report should provide a 
discussion of all current complaints, 
clinical findings, and diagnoses 
referable to this condition.

To facilitate responding to these 
questions posed, the claims folders and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered  so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claims for 
service connection for bilateral elbow 
and hand pain (secondary to bilateral 
shoulder impingement and tendonitis),           
a neck condition, and a bilateral knee 
condition,        as well as for 
increased ratings for COPD, sinusitis, 
adjustment disorder (with memory loss, 
insomnia and loss of concentration) and 
bilateral tinea pedis, in light of the 
additional evidence obtained. 
With regard to  the claim for service 
connection bilateral elbow and hand 
pain, the RO should indicate its 
consideration of the recent revision to 
38 C.F.R. § 3.310 pertaining to claims 
under a theory of secondary service 
connection.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).            And 
pertaining to the evaluation of COPD, 
consideration is likewise warranted as 
to revision to the 38 C.F.R. § 4.97 for 
the rating of respiratory disorders, at 
71 Fed. Reg. 52,459-60 (Sept. 7, 2006).  
If the claims are not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC and 
give them time to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


